                             Case 3:19-cv-00496-TJC-JRK Document 1-1 Filed 04/30/19 Page 1 of 5 PageID 10
                                                         Exhibit A to the Complaint
Location: Jacksonville, FL                                                                             IP Address: 99.42.93.24
Total Works Infringed: 74                                                                              ISP: AT&T U-verse
 Work         Hash                                         UTC              Site          Published        Registered       Registration
 1            77537958D009D974B9970112342BCA232614C16F     02/01/2019       Blacked       01/10/2018       01/15/2018       PA0002070942
                                                           21:43:30
 2            005F68E32C85041A13A7F8F17E771403D061FE95     11/06/2017       Vixen         10/11/2017       10/19/2017       PA0002090452
                                                           17:18:36
 3            0268A4F2D187EE10BE5C24BCFE5ED4CDC98D1586     07/11/2018       Blacked       05/05/2018       05/24/2018       PA0002101366
                                                           06:15:44
 4            0279F8114C90ECBC2C775793D7CD9105ED963856     07/11/2018       Blacked       01/15/2018       01/24/2018       PA0002101768
                                                           05:15:01
 5            0ED1618079E29D4BB708465328D67B227B1AA795     03/27/2018       Vixen         03/10/2018       04/17/2018       PA0002116743
                                                           17:31:49
 6            0FBD0B69CCE4C6F5F70851C56E65EDF6AFDC9C77     06/05/2017       Vixen         05/29/2017       06/22/2017       PA0002039292
                                                           22:47:43
 7            10BEDB573A405FED6CBFCC7A7F2EF4A683599128     07/11/2018       Blacked       03/26/2018       04/12/2018       PA0002091525
                                                           03:24:22
 8            122C6F27C0629FD20EC8AFEAAAD8AF5F852CE154     07/11/2018       Blacked Raw   07/06/2018       07/26/2018       PA0002112158
                                                           02:25:45
 9            13F8B657984BB039924814A1A97078E76113ADE6     03/02/2018       Blacked       02/24/2018       03/01/2018       PA0002079184
                                                           23:42:20
 10           1AAD40B9C28B70D2156BCD7912A2F284C11F634D     08/28/2017       Vixen         08/17/2017       10/10/2017       PA0002086150
                                                           21:44:10
 11           27EF224D023462A415E9AA1F50ED06DDA40C617F     11/20/2017       Blacked       10/22/2017       11/21/2017       PA0002063627
                                                           23:21:52
 12           289FE7D65DFCFACB416832D12862105A2762841A     05/15/2017       Blacked       05/10/2017       06/22/2017       PA0002039285
                                                           17:07:39
 13           2F73A144B780B7D386C021B9DFCA2C674931DEE8     10/25/2018       Blacked       03/21/2018       04/12/2018       PA0002091520
                                                           14:12:57
 14           35824768BF7B365F1CA830E078527B52C12DC631     11/07/2018       Tushy         08/19/2018       09/05/2018       PA0002134998
                                                           14:06:04
 15           39AD5B58AA96023EF698F66ACF5820C5B35250DA     03/02/2018       Vixen         02/03/2018       02/20/2018       PA0002104152
                                                           20:42:28
 16           3AF67ADE722E77AF5C23A9FB165F53CADB24E1AC     07/11/2018       Blacked Raw   11/28/2017       01/04/2018       PA0002097446
                                                           05:28:34
 17           3B85FC3C1D0E4C89AF3E3054A24E25E64D6AABE8     10/29/2018       Blacked       10/27/2018       12/10/2018       PA0002145828
                                                           14:49:31
                  Case 3:19-cv-00496-TJC-JRK Document 1-1 Filed 04/30/19 Page 2 of 5 PageID 11
Work   Hash                                       UTC          Site          Published    Registered   Registration
18     3D4C3A5F21D73CD9B686B22EC8B731AAAD2C2B34   07/11/2018   Blacked       04/15/2018   05/23/2018   PA0002101306
                                                  03:22:12
19     42730C2B510F6C5787C84F1C4F833F7ED8D2BB40   06/22/2018   Vixen         05/24/2018   07/14/2018   PA0002128388
                                                  22:41:59
20     46008F270CD49FF19391341B7014BF9549387B91   01/11/2018   Blacked       12/31/2017   01/15/2018   PA0002099700
                                                  21:41:51
21     4621BB4A0025EC53A878119567D5F952DB339CE7   06/05/2017   Blacked       05/25/2017   06/22/2017   PA0002039290
                                                  23:20:50
22     464AB452DA8258FA23BA74830F0D57EE7CA518C5   03/24/2018   Tushy         08/24/2017   09/15/2017   PA0002052837
                                                  02:00:41
23     4CB998506766F8F138B2C5042D4A5355D70B229D   11/06/2017   Blacked Raw   10/24/2017   11/30/2017   PA0002098011
                                                  17:19:16
24     4F66CB8B23BA0087866331E186EA7328DB385A98   07/11/2018   Vixen         03/25/2018   04/17/2018   PA0002116726
                                                  01:41:03
25     50D42E0913182BA1982BB0B4E6E10BFB2E8EC817   05/10/2018   Vixen         07/08/2017   08/17/2017   PA0002077664
                                                  22:49:21
26     54DB964FF0380049DF191198925EFE7D2B6DFF65   07/11/2018   Blacked       06/04/2018   07/09/2018   PA0002109329
                                                  03:21:20
27     67D95FCED9B00C108A63588568A4B4CC34737EE5   07/11/2018   Blacked       07/09/2018   08/07/2018   PA0002131818
                                                  01:36:11
28     698177E2B9D81FCDCC41C55002A0CDB5DE9C3670   12/20/2017   Vixen         12/15/2017   01/24/2018   PA0002101764
                                                  07:34:32
29     7AA9EE0B623B3876BDBBB4854D311BA014697009   11/27/2017   Blacked       11/11/2017   11/27/2017   PA0002098000
                                                  17:02:28
30     7B75F10ACF4BAA5B3A8D5265CFCAC24A2F0E0B18   02/01/2019   Tushy         01/26/2019   02/22/2019   PA0002155150
                                                  21:17:23
31     80FAC1F85EA2A2B38889FA20E4F57828EC573D78   07/11/2018   Blacked Raw   03/23/2018   04/17/2018   PA0002116746
                                                  03:20:36
32     82CFE888A0B2294E22FE65EEA71618E9726E1E11   02/01/2019   Vixen         02/13/2018   03/02/2018   PA0002104793
                                                  20:09:48
33     8380829FBFACEF0EE48B37AF15910E96A5E8329C   01/11/2018   Blacked Raw   12/23/2017   01/15/2018   PA0002099706
                                                  21:40:02
34     84BEF1867B3EF57983478E33EBCC9E016308D060   04/11/2018   Tushy         05/11/2017   06/22/2017   PA0002039286
                                                  19:23:33
35     8532FD6A540423417AF75FF43F54E6DCAFDDAFB0   02/01/2019   Vixen         08/12/2018   09/01/2018   PA0002119680
                                                  20:29:49
36     8B8DEE500ECB007329A8BDFE4876DF06B5568238   07/11/2018   Blacked       04/10/2018   05/23/2018   PA0002101304
                                                  05:53:41
                 Case 3:19-cv-00496-TJC-JRK Document 1-1 Filed 04/30/19 Page 3 of 5 PageID 12
Work   Hash                                     UTC          Site          Published    Registered   Registration
37     8BCB7B06AB36EDCC1B53F56BC6B1329DB9D48900 02/01/2019   Tushy         01/21/2019   02/22/2019   PA0002155131
                                                19:35:17
38     9261FD7C93E71422D351407FD73C21D86E794B2C 07/11/2018   Blacked Raw   07/01/2018   07/26/2018   PA0002112161
                                                01:42:15
39     9346C2F8A6E29C4B60C84E6579384A985F3474C0 03/23/2018   Vixen         12/10/2017   01/04/2018   PA0002097451
                                                19:55:43
40     9397BE81C31DB4B76368232039F986AF63B742C2 07/11/2018   Blacked Raw   05/27/2018   07/14/2018   PA0002130451
                                                01:31:09
41     9610311103928803FD590914EDEF6DE046B03D40 07/11/2018   Blacked Raw   06/16/2018   07/14/2018   PA0002128317
                                                01:30:22
42     9C80B087C925D30BA01F72FC0EAABD8EAADF588A 08/28/2017   Blacked       08/18/2017   10/10/2017   PA0002086146
                                                21:47:28
43     9F02218C1488544F43D1FED807CB4B40D368A4BA 07/11/2018   Blacked       05/30/2018   07/14/2018   PA0002131762
                                                02:24:20
44     9F45593DA944206DE85CA29AA3A86E229824A39E 08/09/2017   Tushy         07/20/2017   08/11/2017   PA0002046869
                                                20:46:28
45     9F5E2E0229F4448AB05192505E44AB9AB404EC0F 08/28/2017   Vixen         07/13/2017   08/10/2017   PA0002046873
                                                21:49:53
46     9FABAA8032C69E202ECED8FF3198AF7BAC0EB395 11/06/2017   Blacked       10/07/2017   10/19/2017   PA0002058300
                                                19:16:26
47     9FF89A5F86F0503C6D85AAEA7037539944837172 07/11/2018   Blacked       05/20/2018   07/14/2018   PA0002128469
                                                03:20:01
48     A1A56A2B98ABF91CD9C6DAEB2EA4DF592C17CA31 02/01/2019   Blacked       09/22/2018   11/01/2018   PA0002143419
                                                20:08:24
49     A1CEB960EC65143DB61772C0EB28FD52DE7AC96E 01/21/2019   Tushy         01/06/2019   01/22/2019   PA0002147897
                                                20:45:06
50     A266CE8C37C36EB2E7CEC4B109AC6DDFA3BA79D3 01/21/2019   Blacked       01/05/2019   01/22/2019   PA0002147685
                                                23:05:11
51     A90A83B444B4CCE14D07FBDCB7364C00F265F746 07/11/2018   Blacked Raw   02/01/2018   02/20/2018   PA0002104206
                                                05:50:51
52     AB6BEF24AE35CBB86C4CD4A8C4C825351A4F4BB6 04/24/2018   Vixen         01/29/2018   03/02/2018   PA0002104878
                                                16:58:24
53     ABDFB02F5D20E29C32ABCE90A8478787DDA3C11D 07/08/2017   Tushy         06/10/2017   07/07/2017   PA0002074096
                                                08:31:15
54     AE2482D557A3B4CCE098B1912E9C0520ECF661FC 07/11/2018   Blacked Raw   05/12/2018   05/24/2018   PA0002101380
                                                03:21:53
55     AFFD54548E6069CC86CCA4542B7F08E5EDBB49A3 07/11/2018   Blacked Raw   01/22/2018   02/20/2018   PA0002104185
                                                05:21:38
                  Case 3:19-cv-00496-TJC-JRK Document 1-1 Filed 04/30/19 Page 4 of 5 PageID 13
Work   Hash                                       UTC          Site          Published    Registered   Registration
56     B0435B0287D47B692A8610DCF2A03E2D5D644A66   04/30/2018   Blacked Raw   03/08/2018   04/17/2018   PA0002116094
                                                  05:08:34
57     B12B67AFC920BEBDB95BAF1C8800D289749BC677   03/23/2018   Blacked       10/17/2017   11/27/2017   PA0002097981
                                                  21:06:46
58     B5E2089BD88F5B29E059EAF5C2E621B3B5008919   07/11/2018   Blacked       07/04/2018   08/07/2018   PA0002131913
                                                  01:31:31
59     B7F9B4455C8C085B75BD0E4E23AA26317B2DE1FB   04/25/2018   Vixen         01/24/2018   03/02/2018   PA0002104759
                                                  16:43:56
60     BBDD03ACDD27F69946944926F902DE4C9EBDB640   07/11/2018   Blacked       06/09/2018   07/14/2018   PA0002130453
                                                  01:30:19
61     C3CDC87FFB6E1117832330D97C495403821FE7F5   05/15/2017   Vixen         04/09/2017   06/05/2017   PA0002052836
                                                  17:15:05
62     C8B2764834D0EA655833CE2084BFA153880993D9   01/25/2019   Blacked       03/06/2018   04/12/2018   PA0002091581
                                                  21:59:40
63     CC4C9F3139A74EA0F73EEEC68EFA9CE5594554F9   01/02/2018   Vixen         12/30/2017   01/15/2018   PA0002070944
                                                  20:38:32
64     D0944B3B26CD699C8CBD1F29C33DEB31C4958BA0   07/11/2018   Blacked       05/15/2018   06/19/2018   PA0002126654
                                                  06:17:07
65     D6273EE348C2274701FD6550CE62A3865892BA96   02/01/2019   Blacked       01/10/2019   02/02/2019   PA0002155382
                                                  19:35:49
66     D75C4212C94EACD789D6AA48F9EDD3AEE3170037   01/16/2018   Vixen         10/21/2017   11/30/2017   PA0002098006
                                                  17:50:55
67     D8D7AA43D1F211B5C0E6AB6C3FA34FB34CB16036   07/11/2018   Blacked Raw   06/21/2018   07/26/2018   PA0002112156
                                                  02:24:41
68     DF877D52273063D9BF82F769D8FDD99402EAE9F7   07/11/2018   Blacked       06/19/2018   07/14/2018   PA0002130450
                                                  05:19:05
69     E077B1FF542F9813257F25F80DF621F1EC832879   11/06/2017   Vixen         09/06/2017   09/15/2017   PA0002052844
                                                  17:19:15
70     E27CA881C65E58F6CFC9261D8E5E78AEC89D9CC4   08/28/2017   Tushy         08/04/2017   08/17/2017   PA0002077666
                                                  22:09:44
71     E48B9276E68272C18F2F7D478D3D56B012BE0D93   07/11/2018   Blacked Raw   03/18/2018   04/17/2018   PA0002116068
                                                  03:24:37
72     F6551A2C190BF4C616A9931EA1B790DEAF3302D0   07/11/2018   Blacked Raw   05/22/2018   07/14/2018   PA0002128073
                                                  03:20:47
73     F679391ED7AA38CC22B99756D9BFE6FE26F96FCA   02/01/2019   Blacked Raw   04/27/2018   05/24/2018   PA0002101367
                                                  20:23:12
74     FD44EDB24CBD0DBFDF7E9F7D0E6A3B4451EDE702   10/23/2017   Vixen         09/21/2017   10/10/2017   PA0002086168
                                                  19:11:54
Case 3:19-cv-00496-TJC-JRK Document 1-1 Filed 04/30/19 Page 5 of 5 PageID 14
